Citation Nr: 1102964	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  00-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Mr. Joseph R. Moore, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 
1976.  Service in Vietnam is indicated in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

The Veteran's claim for entitlement to service connection for 
PTSD was denied in a November 1997 Board decision.  The Veteran 
did not appeal that decision.

In an August 2002 decision, the Board denied the Veteran's claim 
to reopen his previously denied claim for service connection for 
PTSD.  The Veteran appealed the decision and in a March 2003 
Order, the Court of Appeals for Veterans Claims (Court) remanded 
the claim for action consistent with the Joint Motion for Remand.  
In a February 2004 decision, the Board remanded the Veteran's 
claim for further development.  In a March 2006 decision, the 
Board once again declined to reopen the Veteran's service 
connection claim finding that the evidence presented since the 
November 1997 Board decision was not new and material.  The 
Veteran appealed the decision and in an October 2006 Order, the 
Court remanded the claim to the Board.  In a December 2006 
decision, the Board remanded the claim for further development.




FINDINGS OF FACT

1.  The December 1997 Board decision was not appealed.

2.  Evidence received since the December 1997 Board decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.

3.  The record evidence supporting a conclusion that the 
Veteran's PTSD is related to his active duty service is at least 
in equipoise.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Since the November 1997 Board decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  

3.  Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended for a very long time that his diagnosed 
PTSD is related to events he experienced during his active duty 
service.  Essentially, he contends that his PTSD is related to 
experiences he had as a Marine during the evacuation of Saigon, 
Vietnam, and the operation involving boarding of the SS Mayaguez 
and the rescue of the Mayaguez crew from the custody of the Khmer 
Rouge.  The record shows that the Veteran's claim has been 
pending in one form or another since 1978.  

The Board will address the merits of the Veteran's claim after 
first addressing preliminary matters.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim in 
December 2006 for further procedural and evidentiary development.  
Specifically, the Board ordered VBA to inform the Veteran of the 
law of new and material evidence claims that pertained to his 
claim, to seek records from the Social Security Administration 
(SSA) and to provide further notice in compliance with statutes.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  In this case, the record shows 
that in a February 2007 letter, the Veteran's attorney informed 
VBA that the Veteran waived his right regarding statutory notice.  
The record also includes a September 2007 letter from VBA 
informing the Veteran of the law of new and material evidence 
claims that pertained to his claim, in addition to notice that VA 
would assist the Veteran in obtaining records and other evidence 
in support of his claim, the evidence required to substantiate a 
claim for service connection and how VA determines a disability 
rating and an effective date.  In addition, the record includes 
responsive records sent from SSA.  For those reasons, the Board 
finds that VBA has substantially complied with the Board's 
December 2006 remand order.



Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

This claim also contains an issue of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen a 
previously and finally denied claim.  The Court found that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim, and must provide notice that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were not found in the previous denial.  

As noted above, the Veteran's attorney has waived notice 
requirements.  The Board, however, quickly notes that the Veteran 
was informed of the meaning of the terms "new" and "material," 
and was informed of the basis for the prior denial for service 
connection.  The Board observes that the RO essentially used 
language that substantially follows the regulatory language of 
38 C.F.R. § 3.156 as it existed in 1999, when the Veteran 
submitted the claim now under consideration.  In any case, as is 
discussed in detail below, the Board finds that new and material 
evidence has been submitted and reopens the claim.  Thus, any 
deficiency in notice under Kent could not result in any prejudice 
to the Veteran.  In addition, the Veteran was informed of how to 
substantiate a service connection claim and how VA determines a 
disability rating and an effective date.  Finally, the Veteran 
was informed of the steps VA would take to assist him in 
developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

The record shows that VBA obtained records from the SSA that 
pertained to the claim under consideration, service treatment 
records, service and military records, VA treatment records and 
private medical records that were identified or submitted by the 
Veteran.  The Board observes that the Veteran has received VA 
medical examinations that have included diagnoses of PTSD.  

The Veteran has been represented by an attorney and has been 
informed by VBA of the law and regulations that apply to his 
claims.  For those reasons, the Board finds that VBA satisfied 
the duties to assist and notify the Veteran, and that all due 
process has been provided.  The Board will proceed to a decision 
on the claim on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 
4.125(a) (2010).  VA has recently changed regulations pertaining 
to claims of service connection for PTSD.  Specifically, 
38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-
service stressor.

The new regulation augments and displaces prior regulations and 
Court rulings.  For example, previously the evidence necessary to 
establish the occurrence of a stressor during service to support 
a claim for PTSD varied depending on whether the veteran was 
"engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If the evidence established that the veteran 
was engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service), the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.

Where, however, the VA determined that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, are not be enough to 
establish the occurrence of the alleged stressor. Instead, the 
record must contain service records or other credible evidence 
which corroborates the stressor. See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2010); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).

Finality/new and material evidence

Unappealed Board decisions are final.  See 38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be material, 
any newly submitted evidence must relate to an unestablished fact 
necessary to substantiate the claim and present the reasonable 
possibility of substantiating the claim. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003) 
(2010)].  However, this change in the law pertains only to claims 
filed on or after August 29, 2001. The Veteran's request to 
reopen his claim was initiated in 1999; therefore, his request 
will be adjudicated by applying the former section 3.156, which 
is described immediately below.

New and material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to decide fairly the merits 
of the claim.  See 38 C.F.R. § 3.156(a) (1999).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at the 
time of the last final denial in order for there to be new and 
material evidence to reopen the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The November 1997 Board decision denied the Veteran's claim for 
entitlement to service connection for PTSD because the Veteran's 
stressor events could not be verified and it was not shown that 
the Veteran served in combat.  The November 1997 Board decision 
acknowledged that the Veteran had been diagnosed with PTSD and 
that VA examiners had determined that the Veteran's symptoms were 
related to experiences in Vietnam.  

The evidence of record at the time of the November 1997 Board 
decision that pertained to the Veteran's claimed stressors 
included a DD 214 indicating he was entitled to a National 
Defense Service Medal and Rifle marksman Badge, but no "awards 
or decorations associated with combat service" nor any citation 
regarding service in combat.  The record further included an 
April 1997 Marine Corps response that the Veteran was not 
entitled to receive the Combat Action Ribbon which is awarded for 
active participation in combat, but that he was entitled to 
receive hostile fire pay during April 1975, the time period when 
Saigon was evacuated.  The Board found that there was no evidence 
that the Veteran's unit at the time the Veteran contends he 
experienced stressor events in April and May 1975 was involved in 
combat.  The record showed that the Veteran was assigned to 
Headquarters & Service (H&S) Company, 1st Battalion, 4th Marine 
Regiment (1/4) during April and May 1975, and that several 
members of 1/4 were assigned to the operation to recover the SS 
Mayaguez.  The Board found, however, that there was no evidence 
that the Veteran was one of the Marines assigned from 1/4 to go.

Since the 1997 Board decision, several key items of evidence have 
been submitted in support of the Veteran's claim.  First, the 
Veteran has submitted evidence that he entitled to several medals 
indicating service in Vietnam.  The record also includes the 
statements of L.B. and J.R. who knew the Veteran during the 
period in question.  J.R. stated in an October 2006 statement 
that he and the Veteran were involved efforts at the U.S. Embassy 
in Saigon in April 1975 and that the Veteran was one of the 
people who left the U.S.S. Holt to board the SS Mayaguez.  L.B.'s 
September 2006 statement states that he was at the evacuations of 
the American Embassy in Saigon and that he met the Veteran there.  
L.B. described that the Embassy grounds were being shelled and 
was under fire.

As noted above, the statements of L.B. and J.R. are presumed to 
be credible for purposes of reopening a previously denied claim.  
Those statements are directly relevant to corroboration of the 
Veteran's claimed stressors.  In addition, official records now 
show that the Veteran was entitled to military decorations that 
tend to corroborate his claim.  For those reasons, the Board 
finds that new and material evidence has been received and that 
claim will be reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not be 
sufficient to allow a grant of the benefits sought.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  The Board observes 
that at this juncture whether VA has complied with its statutory 
obligations regarding notice and development of the Veteran's 
claim has been accomplished.  As is discussed above, however, the 
Veteran has waived his right to any further notice and in any 
case, the Board has determined that proper notice has been 
provided.  In addition, as is discussed below, further 
evidentiary development is not necessary for a determination of 
service connection.  For those reasons, the Board will proceed to 
a determination of the Veteran's claim for entitlement to service 
connection for PTSD.

Entitlement to service connection for PTSD

The law and regulations for service connection in-general and 
service connection for PTSD in particular have been set out 
above.

The record establishes that the Veteran has long been diagnosed 
with PTSD.  Thus, Shedden element (1) is satisfied.

The record does not show any complaints of or treatment for PTSD 
during service.  There is, however, evidence of an injury during 
service.  As stated above, the Veteran contends that he 
experienced stressful situations during service that underlie his 
current PTSD condition.  There are two situations he has 
consistently described: first that he was involved in the 
operations involving evacuations of personnel from the U.S. 
Embassy in Saigon, Vietnam, during the fall of Saigon in April 
1975; and, second that he was involved in operations involving 
the boarding of the SS Mayaguez and witnessed associated 
operations.  Under the new regulation found at 38 C.F.R. 
§ 3.304(f)(3):

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-
service stressor.

In this case, VA examiners have confirmed that the Veteran's 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor 
events.  Thus, if the stressors are "consistent with the places, 
types and circumstances" of the Veteran's service, his testimony 
alone may establish the fact that he experienced them.  

The record establishes that the Veteran was assigned to the 
Marine unit charged with providing personnel to assist in the 
evacuation of Saigon.  Although official records do not establish 
that the Veteran was in-fact on the ground in Saigon in April 
1975, neither do they provide evidence that he was not.  The 
record now includes the statements of L.B. and J.R. who both 
state that they were with the Veteran in Saigon at the U.S. 
Embassy during April 1975.  The Board has no basis to determine 
that either L.B. or J.R. should not be believed.  Their 
statements provide evidence at least in equipoise that the 
Veteran was in Saigon in April 1975.  

Similarly, official records establish that the Veteran was 
assigned to the Marine unit charged with providing personnel to 
assist in operations regarding the recovery of the SS Mayaguez, 
but those records do not make clear that the Veteran was or was 
not involved.  Again, J.R.'s statement provides evidence at least 
in equipoise that the Veteran was a member of the party that 
boarded the SS Mayaguez in May 1975.  In addition, the record 
shows that the Veteran was assigned to be a combat engineer and 
his statements that he had expertise in detecting and detonating 
or disabling explosives is implicit in the assignment.  That too 
corroborates the Veteran's contention to a limited degree and the 
fact that he was an engineer is corroborated by J.R.  In sum, the 
Board finds that the Veteran's lay testimony is sufficient to 
establish the occurrence of the stressor events.  Thus, Shedden 
element (2) is satisfied.

With regard to Shedden element (3), the Board observes that the 
evidence includes the March 2010 opinion of Dr. M.C., M.D., a 
non-VA psychiatrist who has opined that the Veteran manifests 
PTSD and that it is related to or due to stressful events the 
Veteran experienced during his assignments in Saigon and in the 
boarding of the SS Mayaguez.  For those reasons, the Board finds 
that entitlement to service connection for PTSD is warranted.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD disorder is reopened.

Entitlement to service connection for PTSD is granted subject to 
controlling regulations governing the payment of monetary 
benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


